Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim(s) 1,2,9-12,19,20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eskander et al (2019/0247661).

Claim 1 (Currently Amended): A medical device system comprising: a memory; and processing circuitry in communication with the memory, the processing circuitry configured to: (see at least figure 3)
receive, via one or more electrodes of a plurality of electrodes, a plurality of electrical signals which indicate a phase relationship between two or more tissue regions within a target area of neural tissue of a patient; (at least ¶44 teaches electrodes, and at least and at least ¶,36,41,50 teaches receiving brain signals reflecting synchrony, whether the signals are in phase or out of phase and the degree to which they are, between two regions of the brain)
determine, based on the plurality of electrical signals, the phase relationship between the two or more tissue regions; (see at least ¶36,41,50 which teaches determining the synchrony (amount of in phase of out of phase) between the signals from two brain regions)
determine that the phase relationship between the two or more tissue regions is different from a target phase relationship corresponding to the two or more tissue regions; (at least ¶37 teaches using a determined synchrony (phase relationship) and a target clinical endpoint (which can be considered a target phase relationship), the stimulation applied to the patient can be determined.  The user has in his mind that the determined synchrony and target endpoint are different, otherwise the stimulation phase lag and frequency would not have to be determined.  Further, at least ¶38,42 teaches that a processor or controller may access a database of measurements, such as those set forth in ¶36, and determine what the stimulation parameters ought to be.  At least ¶42,50 teaches reference values, which can be considered to be the target phase relationship.)
determine, based on the phase relationship between the two or more tissue regions and the target phase relationship being different, one or more parameters of stimulation for delivery to the patient; (see at least ¶42,50)
cause a therapy delivery circuit to deliver the stimulation based on the determined one or more parameters to cause the phase relationship between the two or more tissue regions to approach the target phase relationship. (see at least ¶42,43,50,51. At least paragraph 42 teaches that the stimulation is used to control the determined synchrony.   Such control is considered to mean to have the synchronicity, or phase, between regions to approach a target that is desirable, or controlled.  Alternatively, it would have been obvious to adjust the synchronicity, or phase, between the two regions to reach a target phase relationship so that the phase relationship was controlled to that which is desirable, resulting in a more natural synchronicity or connectivity.  Further, the target phase relationship can be stored in a reference database, such as natural rhythms, synchrony or connectivity, as taught in at least ¶42)

Claim 2 (Currently Amended): The medical device system of claim 1, wherein to receive the plurality of electrical signals, the processing circuitry is configured to: 
receive a first set of electrical signals which correspond to a first tissue region of
the two or more tissue regions within the target area of the patient; and
receive a second set of electrical signals which correspond to a second tissue
region of the two or more tissue regions within the target area of the patient, and
wherein to determine the phase relationship between the two or more tissue regions, the
processing circuitry is further configured to:
determine the phase relationship between the two or more tissue regions based on
the first set of electrical signals and the second set of electrical signals. (see at least ¶41,50)



Claim 9 (Original): |The medical device system of claim 1, further comprising an implantable
medical device (IMD), wherein the IMD comprises the processing circuitry. (see at least ¶45)

Claim 10 (Original): The medical device of claim 9, wherein the IMD further comprises the
memory. (see at least ¶45)

Claim 11 (Currently Amended): A method comprising:
receiving, by processing circuitry in communication with a memory via one or more
electrodes of a plurality of electrodes, a plurality of electrical signals which indicate a phase
relationship between two or more tissue regions within a target area of neural tissue of a patient; (see at least ¶41,50)
determining, based on the plurality of electrical signals, the phase relationship between
the two or more tissue regions; (see at least ¶41,50)
determining, by the processing circuitry, that the phase relationship between the two or
more tissue regions is different from a target phase relationship corresponding to the two or more tissue regions; (at least ¶37 teaches using a determined synchrony (phase relationship) and a target clinical endpoint, the stimulation applied to the patient can be determined.  The user has in his mind that the determined synchrony and target endpoint are different, otherwise the stimulation phase lag and frequency would not have to be determined.  Further, at least ¶38,42 teaches that a processor or controller may access and database of measurements, such as those set forth in ¶36, and determine what the stimulation parameters ought to be.  At least ¶42,50 teaches reference values, which can be considered to be the target phase relationship.)
determining, based on the phase relationship between the two or more
tissue regions and the target phase relationship being different, one or more parameters of
stimulation for delivery to the patient; (see at least ¶42,50)
causing a therapy delivery circuit to determine deliver the stimulation based on the
determined one or more parameters to cause the phase relationship between the two or more
tissue regions to approach the target phase relationship.  (see at least ¶42,43,50,51. At least paragraph 42 teaches that the stimulation is used to control the determined synchrony.   Such control is considered to mean to have the synchronicity, or phase, between regions to approach a target that is desirable, or controlled.  Alternatively, it would have been obvious to adjust the synchronicity, or phase, between the two regions to reach a target phase relationship so that the phase relationship was controlled to that which is desirable, resulting in a more natural synchronicity or connectivity.  Further, the target phase relationship can be stored in a reference database, such as natural rhythms, synchrony or connectivity, as taught in at least ¶42)



Claim 12 (Currently Amended): The method of claim 11, wherein receiving the plurality of
electrical signals comprises:
receiving a first set of electrical signals which correspond to a first tissue region
of the two or more tissue regions within the target area of the patient; and
receiving a second set of electrical signals which correspond to a second tissue
region of the two or more tissue regions within the target area of the patient, and
wherein determining the phase relationship between the two or more tissue regions
comprises determining the phase relationship between the two or more tissue regions based on
the first set of electrical signals and the second set of electrical signals.  (see at least ¶41,50)

Claim 19 (Original): The method of claim 11, wherein an implantable medical device IMD
comprises the processing circuitry. (see at least ¶45)

Claim 20 (Currently Amended): A computer-readable storage medium (see at least ¶40) comprising instructions that when executed cause one or more processors to:
receive, via one or more electrodes of a plurality of electrodes, a plurality of electrical
signals which indicate a phase relationship between two or more tissue regions within a target
area of neural tissue of a patient; (see at least ¶41,50)
determine, based on the plurality of electrical signals, the phase relationship between the
two or more tissue regions; (see at least ¶41,50)
determine that the phase relationship between the two or more tissue regions is different
from a target phase relationship corresponding to the two or more tissue regions; (at least ¶37 teaches using a determined synchrony (phase relationship) and a target clinical endpoint, the stimulation applied to the patient can be determined.  The user has in his mind that the determined synchrony and target endpoint are different, otherwise the stimulation phase lag and frequency would not have to be determined.  Further, at least ¶38,42 teaches that a processor or controller may access and database of measurements, such as those set forth in ¶36, and determine what the stimulation parameters ought to be.  At least ¶42,50 teaches reference values, which can be considered to be the target phase relationship.)
determine, based on the phase relationship between the two or more
tissue regions and the target phase relationship being different, one or more parameters of
stimulation for delivery to the patient; ; (see at least ¶42,50)
cause a therapy delivery circuit to determine deliver the stimulation based on the
determined one or more parameters to cause the phase relationship between the two or more
tissue regions to approach the target phase relationship. (see at least ¶42,43,50,51. At least paragraph 42 teaches that the stimulation is used to control the determined synchrony.   Such control is considered to mean to have the synchronicity, or phase, between regions to approach a target that is desirable, or controlled.  Alternatively, it would have been obvious to adjust the synchronicity, or phase, between the two regions to reach a target phase relationship so that the phase relationship was controlled to that which is desirable, resulting in a more natural synchronicity or connectivity.  Further, the target phase relationship can be stored in a reference database, such as natural rhythms, synchrony or connectivity, as taught in at least ¶42).







Claim(s) 6-8,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskander et al (2019/0247661).

Claim 6 (Currently Amended): The medical device system of claim 1, wherein the
processing circuitry is further configured to:
determine, based on one or more signals received by the processing circuitry, to initiate a
phase relationship measurement; and
initiate the phase relationship measurement based on the determination to initiate the
phase relationship measurement. (at least ¶50 teaches closed loop control.  It is considered to be obvious to have the processor initiate phase relationship since closed loop control is well known in the art and would merely yield predictable results)

Claim 7 (Original): |The medical device of claim 6, wherein to determine to initiate, the
processing circuitry is configured to:
receive information indicative of a user instruction to initiate the phase relationship
measurement; and
determine to initiate the phase relationship measurement based on receiving the
information. (at least ¶50 teaches open loop control.  It is considered to be obvious to have the processor initiate phase relationship since open loop control is well known in the art and would merely yield predictable results)


Claim 8 (Original): The medical device of claim 6, wherein the processing circuitry is further
configured to:
determine a phase relationship measurement according to a phase relationship
measurement program stored in the memory,
where to determine to initiate, the processing circuitry is configured to determine, based
on the phase relationship measurement program, to initiate the phase relationship measurement.  (at least ¶40 teaches that the process may be implemented in software.  To use a measurement program stored in memory, if not done already in Eskander, would have been obvious since it would make the system more efficient and yield predictable results)

Claim 16 (Currently Amended): The method of claim 11, further comprising:
determining, based on one or more signals received by the processing circuitry, to initiate
a phase relationship measurement; and
initiating the phase relationship measurement based on the determination to initiate the
phase relationship measurement. (at least ¶50 teaches closed loop control.  It is considered to be obvious to have the processor initiate phase relationship since closed loop control is well known in the art and would merely yield predictable results)


Claim 17 (Original): The method of claim 16, wherein determining to initiate comprises:
receiving information indicative of a user instruction to initiate the phase relationship
measurement; and
determining to initiate the phase relationship measurement based on receiving the information.  (at least ¶50 teaches open loop control.  It is considered to be obvious to have the processor initiate phase relationship since open loop control is well known in the art and would merely yield predictable results)

Claim 18 (Original): The method of claim 16, further comprising:
determining a phase relationship measurement according to a phase relationship
measurement program stored in the memory,
wherein determining to initiate comprises determining, based on the phase relationship
measurement program, to initiate the phase relationship measurement. (at least ¶40 teaches that the process may be implemented in software.  To use a measurement program stored in memory, if not done already in Eskander, would have been obvious since it would make the system more efficient and yield predictable results)



Claim(s) 3,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskander et al (2019/0247661) and Etkin (2018/0236255).
3. The medical device of claim 2, wherein each electrical signal of the plurality of electrical
signals corresponds to a time-varying voltage signal of a respective electrode of the plurality of
electrodes, and wherein the processing circuitry is further configured to:
determine, based on the plurality of electrical signals, a time-varying
measurement of current source density (CSD) corresponding to each electrode of the plurality
of electrodes; and determine, for the time-varying measurement of CSD corresponding to each
electrode of the plurality of electrodes, a respective phase-magnitude representation of the
time-varying measurement of CSD, wherein the respective phase-magnitude representation is
indicative of a magnitude and a phase of a particular frequency component of the respective
time-varying measurements of the CSD. (Eskander is as to a measurement of current
source density, and providing a representation of phase-magnitude. Etkin teaches it is well
known to use current source density when measuring magnitude of EEG signal, see at east
¶69. Further, Etkin teaches that it is considered to be well known to present amplitude
(magnitude), phase and frequency Of EEG signals, see at least ¶33. To use such features of
Etkin with the device of Eskander would have been obvious since they are considered to be
standard in the EEG art and would yield merely predictable results)


Allowable Subject Matter
Claim 4,5,14,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792